But our mission hasn’t. From the day Manpower was founded in 1948, we have been helping individuals find work and new opportunities while helping businesses find skilled, talented workers. We are ready not only with a healthy balance sheet, but also with an engaged team, and a compelling value proposition for our clients. Dear Manpower Investor: It was just twelve months ago that I was writing to you about our record year in 2007. What a difference a year makes – things have certainly changed since then. I mentioned in my letter to you last year that 2008 would likely bring unknowns and potential clouds that would either move in or move on. Unfortunately, the clouds of the economic downturn moved in to stay. I committed that we’d be ready for them and we are. We are ready not only with a healthy balance sheet, but also with an engaged team, and a compelling value proposition for our clients. It can almost go without saying that 2009 will be a challenge. However, as intimidating as the outlook may be, I can say with confidence that we are looking at this year as an opportunity. Our planning process, infrastructure and the strength of our combined assets will pay off during this economic downturn and even more so on the other side of it. Throughout this letter I’ll highlight some of the initiatives that we have put in place and are pursuing that give our team confidence as we move forward in 2009. As for 2008, revenues were up slightly to $22 billion, an increase of about 1 percent in constant currency. This was primarily driven by the first half of the year, with our European operations performing quite well. Net earnings decreased to $2.75 per diluted share as it was negatively impacted by several non-recurring items including a goodwill impairment charge. Our net earnings, excluding non-recurring items, was $379 million. Also excluding non-recurring items, our operating profit was $647 million, for a margin of 3 percent. This reflects a 7 percent decline from the prior year due to the deleveraging of our expense base in the second half of the year. Cash flow more than doubled and our cash position improved nicely to $874 million. During the course of the year, we were able to purchase 2.2 million shares and maintain our dividend. 2 Shareholder’s Letter Manpower Annual Report 2008 We started 2008 with strong tailwinds from our European operations. As the year progressed, we saw our largest markets fall off very sharply, particularly in the third quarter, as the difficulty in the U.S. spread to the rest of the world. Anticipating that these deteriorations would occur, we took action on our expenses. We have a track record of doing this well. Manpower has a long history of resiliency through difficult economic times and, in fact, not just being resilient, but agile in our response to shifting trends – always emerging a stronger company. That doesn’t mean this downturn won’t bring new obstacles and unexpected challenges – it will. Six Decades of Achievement In 2008, we celebrated our 60th anniversary. Since the company’s inception in 1948, solving our clients’ biggest problem – finding the right people at the right time with the right skills – has been the essence of what we do. Even today, as we find ourselves in a more complex global labor market and complicated economic environment than ever before, our clients are still grappling with that same problem. Whether it be Manpower, Right Management, Jefferson Wells, Elan or Manpower Professional, finding the talent that our clients need is what it’s all about – and that’s what both our clients and candidates depend on us for. Sixty years of doing business is a monumental achievement for any company. Take a moment to consider that the average lifespan of a multinational organization on the Fortune 500 is 40 – 50 years. We’ve definitely surpassed that milestone, and remained a global leader in the changing world of work for six decades, successfully navigating through good economic times and bad. Despite the ups and downs of economic cycles, Manpower has always been able to manage through and position ourselves for future growth, consistently providing innovative services that our clients and candidates depend on. We always have our finger on Manpower has a long history of resiliency through difficult economic times and, in fact, not just being resilient, but agile in our response to shifting trends– always emerging a stronger company. Manpower Annual Report 2008 Shareholder’s Letter 3 Emerging market revenue grew 44% in 2008. Key expansion markets grew: India (+40%), China (+15%) and Eastern Europe (+38%). the pulse of the world of work. Whether it be helping women enter or re-enter the workforce, adapting to young people looking at work in new and different ways, or working with our clients to develop innovative ways to keep the baby boomers engaged in their careers longer, Manpower has been at the forefront of these changing dynamics. Having the insight to identify these shifts, the agility to adapt to them and the ability to help our clients and candidates understand and navigate them, has been key to our success over the past 60 years and it’s what will position us to take off for the next 60. When I think about the future of Manpower, I get very excited because I don’t feel like we’ve even scratched the surface of opportunity. There is still so much potential. In many ways, we are a 60-year-old start-up. Not many 60-year-old companies can say the historic core of their business, staffing, is alive and growing. This secular trend in several geographies and sectors generates long-term fuel for our growth. And when that growth is coupled with our prospects for acceleration in the specialty areas, you can see why we feel so optimistic about our business. Over the years, we have strategically acquired and developed assets, and matured our attributes, but the most valuable asset at Manpower is our culture: the engagement of our team and relentless pursuit of a client-first focus. During 60 years of operation, we’ve gone through several ups and downs, including the infamous double dip in the early 1980s. There are still many people in our organization who were with us at that time, and we have learned how to navigate and take advantage of the opportunity that a downturn presents. One important lesson we’ve learned is that trying to take advantage of a downturn once the downturn hits is too late. We know that it requires a continual process of innovation, lean operations and a team that is committed to our vision and strategy. This combination creates the resilience and capability that has continued to pay off During 60 years of operation, we have learned how to navigate and take advantage of the opportunity that a downturn presents. 4 Shareholder’s Letter Manpower Annual Report 2008 for us. Strategic moves such as: introducing Skillware® in 1982 to train candidates and staff on software and business systems; acquiring Elan, Europe’s leading IT outsourcing firm in 2000; and the acquisition of Right Management, the world’s largest outplacement and organizational consulting firm in 2004 – all were made based on an awareness and sensitivity to the trends that drive our industry and the actions of our clients. Solutions for Now and for the Future As we continue to navigate these challenging times, there are certain world of work megatrends at play that have real implications for our business. These trends will continue to affect us in a more targeted way once the world’s economies emerge from the current environment. One of the key trends that will drive much of the industry and our clients’ behavior is the aging workforce, which is aggravating the ongoing talent shortage. The current economic downturn and the associated job losses are masking the effect of this megatrend. But the fact remains that aging baby boomers will continue to exit the workforce, taking with them business acumen and essential skills such as how to manage legacy systems. And this situation is even more acute in the emerging economies. In many ways, the latent demand will actually exacerbate the talent shortage, as there will not be enough appropriately skilled people to fill the void of available jobs, and the upgrading of skills and workforces in general will be stalled. Another major trend is the notion and reality that the individual rules. This is a significant role reversal, and we’ve seen this taking shape for some time as companies have had to build their employer brand and learn how to manage employees as individuals rather than as a homogenous group. The rise of the “NetGen,” young people with very different expectations and motivations from previous generations, combined with the talent shortage, has shifted the power from the employer to the individual and, as a result, retaining talent will be much more elusive. This will create Includes Manpower Professional, Elan, Jefferson Wells, and Right Management. Our strategy has allowed us to improve gross profit from specialty services over the past five years, more than doubling to $932 million in 2008. Manpower Annual Report 2008 Shareholder’s Letter 5 We’ve launched MyPath, our community-driven online career management experience that will establish Manpower as the de facto individual career reference and position us as the individual’s trusted advisor. a velocity of talent churning within organizations, as both of these trends – the aging workforce and the individual rules – become exponentially more complicated in light of technological revolutions, a third world of work trend that we will continue to monitor. Causing discontinuity as mobile connectivity, dominance of user- generated content on the Internet and social networking become a way of life, in and out of work, technological revolutions are changing the way people and businesses operate. These three major trends are having a serious impact on our clients, and that’s what drives the development and evolution of our services. Our clients are looking for more from us. They want solutions that work. These solutions cannot be created in a vacuum, and innovation during a downturn must be more than just words. Our innovation is derived from a maniacal pursuit to determine what our clients around the world are asking for, directly or indirectly, and applying solutions locally and then refining and implementing them globally. In response to these trends: We’ve launched MyPath, our community-driven online career management experience that will establish Manpower as the de facto individual career reference and position us as the individual’s trusted advisor. We’ve invested in training nearly 16,000 Manpower staff members on what it means to deliver a differentiated candidate experience and upgrading the look and feel of our branch offices through an initiative called Branch Experience. We’ve strengthened our recruitment capability throughout our organization, in the core part of our business and in Manpower Professional; and we’re investing in building a world-class Recruitment Process Outsourcing (RPO) group. 6 Shareholder’s Letter Manpower Annual Report 2008 We’ve leveraged our network of 4,400 offices across 82 countries and territories to facilitate the movement of people across borders to work or move work to people through our Cross Border Connections offering. We’ve pulled together all of our services, in order and relevance, to squarely address our clients’ needs through Manpower Business Solutions. It’s this combination of diverse assets that separates us from the competition. This is our strategy in action, and what we have been preparing for years. So as we move into 2009, we will address these trends with solutions that will unlock value and profitability for our clients and us. What we have presented to the market is only the beginning of our services pipeline. At our company, we develop solutions thoughtfully – not simply replicating and repackaging current solutions with a different name. Our solutions are a confluence of original thought, client discussion, interviews with individuals, practical thinking and relentless passion. They are not merely labels, but programs and processes that have been institutionalized throughout our company, because we’re obsessed with delivering value to help our clients win. As we head into even more uncertain economic times, our clients will be searching for solutions with impact, where brilliance is presented in simplicity and results – that’s our bar. The bedrock for us to innovate and perform in these down cycles, in addition to our team, is our financial strength and flexibility. As you look at our balance sheet, you can see that we possess the financial capacity to adjust to disruptions in the near-term. This is not by accident. We have consistently protected our cash, knowing We’ve invested in training nearly 16,000 Manpower staff members on what it means to deliver a differentiated candidate experience and upgrading the look and feel of our branch offices through an initiative called Branch Experience. Manpower Annual Report 2008 Shareholder’s Letter 7 Operating Cash Flowsin millions ($)We have a solid balance sheet and strong cash flows. Free cash flow more than doubled, to $698.9 million, in 2008. we are in a cyclical business. It is over the next 12-18 months that this durability will be rewarded. In an environment like this, our competitors will be presented with significant challenges, and they don’t have our balance sheet, diversity of footprint, and services to deliver practical solutions. We couldn’t do this if we didn’t have the finest team in the industry. We have continued to develop our people. Our philosophy of Exposure, Experience and Education to develop leaders is paying off. Our Global / Local approach is part of our secret and predicated on the involvement and development of our leaders across the world. The requirement to be ambidextrous has never been more of an imperative – we must operate the business day to day, while positioning ourselves for the future. We must optimize local entrepreneurship and maximize global knowledge and collaboration. No team is better equipped for this dual task. Our team’s energy and engagement will be critical in 2009. We derive a lot of our energy from what we deliver to society and individuals. Finding a job for an individual is exhilarating for us. From what Right Management does in Career Transition and development through to our core staffing business, we are committed to connecting people to careers. The natural result is our long-standing commitment to our Corporate Social Responsibility efforts. And this work will not stop. In fact, it’s more essential than ever before. Since opening its doors in 2005, more than 4,000 individuals have enrolled in the Manpower Vocational Training Centers in Tamil Nadu, India, over 3,000 have completed their training and more than 1,600 have subsequently secured employment. In addition to this, whether it be in France, U.K., Mexico, U.S. or many other parts of the world, we have put Doing well by doing good… our workforce development programs provide an important, sustainable revenue stream. 8 Shareholder’s Letter Manpower Annual Report 2008 nearly 28,000 people to work through our workforce development programs. This has involved, in many cases, training, assessment and, the hardest part, placement of these people. Based on the needs and current labor market, we’ll have more opportunities to impact the communities we live in – so we can do well by doing good. We understand the long-term impact that our sustainability efforts can have on our brand, and how it positively enhances the engagement of our people throughout the world. We work in an organization that values results – not just that we achieve them, but how we achieve them. At the end of the day, this defines the Manpower group of companies. You can count on us to vigorously pursue the future, while continuously driving excellence in our day-to-day business. I want to thank our investors, who have shown confidence in our business, strategy and team. We are committed to delivering you superior returns. Are we concerned about 2009 from a financial perspective? Yes – it will be a challenging year. But at the same time, we are facing this turbulence with confidence and high expectations – we are certain current events will have a catalytic effect on our future growth and profitability. We will play offense during this period, but we will strategically and appropriately run some time off the clock, scoring surgically, yet boldly. We will make it happen. Sincerely, JEFFREY A. JOERRESCHAIRMAN AND CEO We work in an organization that values results – not just that we achieve them, but how we achieve them. At the end of the day, this defines the Manpower group of companies. In six decades of operation, Manpower Inc. has prospered under the stewardship of just three chief executives: co-founder Elmer Winter (right, 1948-76), Mitchell Fromstein (left, 1976-99) and Jeff Joerres (center), who has been CEO since 1999 and Chairman since 2001. They have guided Manpower to its current position as a $22 billion global leader in employment services. Manpower Annual Report 2008 Shareholder’s Letter 9 In 2008 Manpower revenues increased to a record $21.6 billion despite a difficult operating environment. 2008 Segment Revenues 2008 Segment Operating Stock Information in millions ($) Unit Profit in millions ($) Stock Exchange Shares Outstanding NYSE (Ticker: MAN) 77,964,197 (as of Dec 31, 2008) Fiscal Year End Date Avg. Daily Volume December 31 1,000,000 + shares per day in 2008 Market Capitalization 2008 Share Price High and Low $2.7 billion (as of Dec 31, 2008) $70.35/ $23.60 Number of Shares Issued 103,756,138 (as of Dec 31, 2008) United States 1,945.4 United States 32.2 France 6,935.6 France 299.0 Other EMEA 7,437.7 Other EMEA 249.5 Italy 1,519.5 Italy 120.3 Jefferson Wells 291.0 Jefferson Wells (19.6) Right Management 449.7 Right Management 44.6 Other Operations 2,973.9 Other Operations 54.5 Strong Record of Long-Term Revenue Growth in billions ($) Systemwide Offices People Placed in Permanent, Temporary and Contract Positions For 15 years, Manpower has achieved 14% CAGR (13% before acquisitions.) Offices across 82 countries and * Temporary and contract only territories allow us to meet the needs of clients in all industry segments. Systemwide Offices represents our branch offices plus the offices operating under a franchise agreement with us. 14 Manpower at a Glance Manpower Annual Report 2008 Financial Highlights Revenues from Services (a) Operating Profit Operating Profit Margin Return on Invested Capital in millions ($) in millions ($) in millions ($) (ROIC) 2008 was a record year with Operating Profit decreased 38% Operating Profit Margin Return on Invested Capital is the highest revenues in from 2007. Excluding the non- decreased to 2.36% in 2008, defined as operating profit after Manpower’s history. Revenues recurring items, Operating Profit or 3.00% excluding the non- tax divided by the average from Services rose 5.1% on decreased 7% for the year, with recurring items, due to the monthly total of net debt and the continued strength of our an increase of 21% in the first half deleveraging of our expense equity for the year. Net debt is European operations. of the year and a decline of 26% base as a result of the decline defined as total debt less cash in the second half of the year. in revenues in the second half and cash equivalents. of the year. Net Earnings from Net Earnings Per Share from Emerging Market Revenue Total Capitalization Continuing Operations Continuing Operations–Diluted ($) in millions ($) in millions ($) in millions ($) Net Earnings from Continuing Net Earnings Per Share from Emerging market revenue grew Debt as a percentage of total Operations decreased 55%, 8% Continuing Operations – Diluted 44% in 2008. Key expansion capitalization was 28% in 2008 excluding non-recurring items. decreased 52%, 3% excluding markets grew: India (+40%), compared to 26% in 2007 and non-recurring items. China (+15%) and Eastern 25% in 2006. Europe (+38%). (a) Revenues from Services includes fees received from our franchise offices of $34.5 million, $35.8 million, $35.7 million, $35.7 million and $30.9 million for 2004, 2005, 2006, 2007 and 2008, respectively. These fees are primarily based on revenues generated by the franchise offices, which were $1,487.1 million, $1,510.7 million, $1,497.0 million, $1,408.5 million and $1,148.1 million for 2004, 2005, 2006, 2007 and 2008, respectively. In the United States, where the majority of our franchises operate, Revenues from Services includes fees received from the related franchise operations of $25.0 million, $24.9 million, $24.4 million, $24.2 million and $17.7 million for 2004, 2005, 2006, 2007 and 2008, respectively. These fees are primarily based on revenues generated by the franchise operations, which were $1,181.5 million, $1,196.9 million, $1,146.1 million, $1,055.1 million and $746.2 million for 2004, 2005, 2006, 2007 and 2008, respectively. (b) Amounts exclude the impact of the payroll tax modification in France, French legal reserve and reorganization charges. (See Note 1 to the consolidated financial statements for further information.) (c) Amounts exclude the impact of the French business tax refund, French payroll tax modification, French legal reserve, goodwill and intangible asset impairment charge related to our investment in Right Management and the global reorganization charges. (See Note 1 to the consolidated financial statements for further information.) Manpower Annual Report 2008 Financial Highlights 15 Table of Contents 17 MANAGEMENT’S DISCUSSION & ANALYSIS 18 FINANCIAL MEASURES 39 MANAGEMENT REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 42 CONSOLIDATED STATEMENTS OF OPERATIONS 43 CONSOLIDATED BALANCE SHEETS 44 CONSOLIDATED STATEMENTS OF CASH FLOWS 45 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 46 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 72 SELECTED FINANCIAL DATA 72 PERFORMANCE GRAPH 73 PRINCIPLE OPERATING UNITS 74 CORPORATE INFORMATION IBC POWER AWARD Management’s Discussion & Analysisof financial condition and results of operations Business Overview Manpower Inc. is a world leader in the employment services industry. Our global network of over 4,400 offices in 82 countries and territories allows us to meet the needs of our clients in all industry segments, whether they are global, multinational or local companies. By offering a complete range of services, we can help any company – no matter where they are in their business evolution – raise productivity through improved strategy, quality, efficiency and cost reduction across their total workforce. Manpower Inc.’s five major brands – Manpower, Manpower Professional, Elan, Jefferson Wells and Right Management – provide a comprehensive range of services for the entire employment and business cycle including: Permanent, temporary and contract recruitment – We find the best people for all types of jobs and industries at both the staff and professional levels under the Manpower, Manpower Professional and Elan brands. Employee assessment and selection – We provide a wide array of assessments to validate candidate skills and ensure a good fit between the client and the employee, which leads to higher employee retention rates. Training – We offer an extensive choice of training and development solutions that help our employees, associates and clients’ workforces to improve their skills and gain qualifications that will help them to succeed in the ever-changing world of work. Outplacement – Our Right Management brand is the world’s leading outplacement provider, helping our clients to better manage the human side of change by providing a positive way for employees who are transitioning out to make the right choice for the next step in their career. The countercyclical nature of the outplacement industry helps strengthen our portfolio during down economic cycles. Outsourcing – Under Manpower Business Solutions (MBS), we provide clients with outsourcing services related to human resources functions primarily in the areas of large-scale recruiting and workforce-intensive initiatives that are outcome based, thereby sharing in the risk and reward with our clients. Our solutions include: task outsourcing, vendor management, onsite HR services and Recruitment Process Outsourcing (RPO), where we are one of the largest providers of permanent and contingent recruitment in the world. Consulting – We are a leading global provider of integrated consulting solutions across the employment lifecycle. We help clients maximize the return on their human capital investments while assisting individuals to achieve their full potential. Our Right Management brand helps clients attract and assess top talent; develop and grow leaders; and engage and align people with strategy. Professional Services – Our Jefferson Wells brand is a high-value alternative to public accounting firms and other consulting groups, delivering professional services in the areas of internal controls, tax, technology risk management, and finance and accounting. This comprehensive and diverse business mix allows us to mitigate the cyclical effects of the national economies in which we operate. Our leadership position also allows us to be a center for quality employment opportunities for people at all points in their career paths. In 2008, we found permanent and temporary jobs for four million people who worked to help our more than 400,000 clients meet their business objectives. Seasoned professionals, skilled laborers, mothers returning to work, elderly persons wanting to supplement pensions and disabled individuals – all turn to the Manpower group of companies for employment. Similarly, governments of the nations in which we operate look to us to help reduce unemployment and train the unemployed with skills they need to enter the workforce. In this way, our company is a bridge to permanent employment for those who desire it. Our industry is large and fragmented, comprised of thousands of firms employing millions of people and generating billions of U.S. Dollars in annual revenues. It is also a highly competitive industry, reflecting several trends in the global marketplace, notably increasing demand for skilled people and consolidation among clients in the employment services industry itself. Manpower Annual Report 2008 Management's Discussion & Analysis 17 Management’s Discussion & Analysisof financial condition and results of operations We manage these trends by leveraging established strengths, including one of the employment services industry’s most recognized and respected brands; geographic diversification; size and service scope; an innovative product mix; and a strong client base.
